Citation Nr: 1448351	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  09-23 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.  

2.  Entitlement to an initial rating higher than 10 percent before May 11, 2011 and an initial rating higher than 30 percent from May 11, 2011, for posttraumatic stress disorder (PTSD) with major depression.  

3.  Entitlement to an initial rating higher than 10 percent for a lumbosacral spine disability, status post lumbar fusion at L5-S1.  

4.  Entitlement to an initial rating higher than 10 percent for a cervical spine disability.  

5.  Entitlement to an initial compensable rating for bilateral plantar fasciitis.  

6.  Entitlement to an initial compensable rating for residuals of a left foot fracture of the 5th metatarsal.  

7.  Entitlement to an initial compensable rating for hypertension.  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1984 to March 2008.  This matter comes to the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In a July 2012 rating decision, the RO granted service connection for PTSD and, combined with the already service-connected major depression evaluated as 10 percent disabling, assigned a 30 percent rating effective May 11, 2011.  

In July 2014, the Veteran appeared at the RO and testified at a hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.  

The issues of service connection for a right ankle disability, and of initial higher ratings for PTSD with major depression, the lumbosacral spine and cervical spine disabilities, bilateral plantar fasciitis, and residuals of a left foot fracture of the 5th metatarsal, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

From the effective date of service connection, hypertension is manifested by no more than a history of diastolic pressure predominantly 100 or more with a requirement of continuous medication for control; there is no evidence of diastolic pressure that is predominantly 110 or more or systolic pressure that is predominantly 200 or more.  


CONCLUSION OF LAW

From the effective date of service connection, the criteria for an initial 10 percent rating, and no higher, for hypertension have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The RO provided the Veteran with content-complying VCAA notice on the underlying claim of service connection for depression and hypertension by letter in October 2007.  Where, as here, service connection has been granted and an initial disability rating has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the RO's decision does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for a higher rating for hypertension, following the initial grant of service connection.  Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Relevant to its obligation to assist a claimant, VA has made reasonable efforts to identify and obtain relevant records in support of the claim.  38 U.S.C.A. § 5103A(a), (b) and (c).  The Veteran was afforded the opportunity for a hearing before the undersigned Veterans Law Judge in July 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in July 2014, the undersigned indicated that the hearing would focus on the issue of a higher rating for the Veteran's hypertension, and discussed the elements of the claim that was lacking to substantiate the claim.  The Veteran was assisted at the hearing by an accredited representative from Veterans of Foreign Wars.  The representative and the Veterans Law Judge asked questions to ascertain the severity of the claimed disability.  There was no pertinent evidence identified by the Veteran or his representative that might have been overlooked and that might substantiate the claim.  The undersigned indicated that the record would be held open for a period of 60 days in order to give the Veteran the opportunity to submit private treatment records he may obtain (none were subsequently received).  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for a higher rating.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Also, the RO has obtained service treatment records and private records identified by the Veteran (including those from Womack Army Medical Center and University of North Carolina Hospitals, and Fayetteville Geriatric & Internal Medicine Clinic), and the Veteran has not specifically identified any additionally available evidence such as VA outpatient treatment records for the particular disability at issue for consideration in his appeal. 

Further, VA has conducted necessary medical inquiry in an effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  The Veteran was afforded VA examinations in October 2007 (pre-discharge), August 2008, and July 2011, to evaluate the service-connected disability and associated impairment.  As the examinations contain the Veteran's medical history, findings, and an opinion with a rationale to support the conclusions reached in the opinion, the Board finds that the reports are adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (a medical opinion must be based on consideration of the veteran's prior medical history and examinations and also describe the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one).  There is no evidence in the record dated subsequent to the VA examinations that shows a material change in the disability to warrant a reexamination.  38 C.F.R. § 3.327(a). 

As there is no indication of the existence of additional evidence to substantiate the claim, no further assistance to the Veteran is required to comply with the duty to assist.

II.  Merits of Claim

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's hypertension is rated as noncompensable from the effective date of service connection in April 2008 under 38 C.F.R. § 4.104, Diagnostic Code 7101.  Under Code 7101, for hypertensive vascular disease (hypertension and isolated systolic hypertension), the criteria for a compensable (10 percent) rating are diastolic pressure is predominantly is 100 or more, or systolic pressure is predominantly 160 or more, or there is a history of diastolic pressure predominantly 100 or more requiring continuous medication for control.  A 20 percent rating is assigned when diastolic pressure is predominantly 110 or more, or systolic pressure is predominantly 200 or more.

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31. 

Considering the evidence on file, the Board finds that the Veteran's hypertension approximates the criteria for a 10 percent rating from the effective date of service connection.  That is, the evidence supports a 10 percent rating, and no higher, from April 2008 because the Veteran is shown to have a condition in which his diastolic pressure was elevated to such as extent that he required continuous medication to control it.  Records during service show that the Veteran had a history of high blood pressure, albeit not necessarily manifested by diastolic pressure that was predominantly 100 or more, that required continuous medication for control.  Various service treatment records show blood pressure readings such as 116/99 (May 2003), 163/94 (July 2003), 168/91 (March 2004), and 151/93 (March 2004).  In May 2003, a physician indicated the Veteran had been on Maxzide for two to three weeks for hypertension and that it was controlled.  In a memo from the Veteran's commander to the Physical Evaluation Board in September 2004, it was noted the Veteran's diagnoses included hypertension, not otherwise specified.  

As noted on a pre-discharge VA examination in October 2007, the Veteran took medication (Zestril and Maxzide) daily and had a good response.  His blood pressure at that time was 134/74, 144/67, and 130/67.  At the time of an August 2008 VA examination, the Veteran was compliant in taking two different medications daily, and consequently his blood pressure was normal (it was 119/71, 134/77, and 112/66).  At the time of a July 2011 VA examination, his hypertension continued to be well-controlled on daily medication (Lisinopril).  His blood pressure readings then were 144/88, 142/80, and 146/85.  Other (private) treatment records in the file do not reflect blood pressure readings that deviated from those on the VA examinations, or at least not to the extent that the Veteran met the criteria for a higher rating under Code 7101.  For example, records dated in 2009 from Fayetteville Internal Medicine Clinic (Dr. Rahman) shows blood pressure readings of 128/88 (in January), 120/80 (in May), 104/70 (in September).

Thus, while the Veteran's hypertension history prior to taking daily medication was not marked by diastolic pressure predominantly 100 or more, the Board concludes that the Veteran's condition nonetheless more nearly approximates the criteria for a 10 percent rating, and no higher, under Diagnostic Code 7101 from the effective date of service connection, and to this extent his claim is granted.  A rating higher than 10 percent is not in order because neither the Veteran has claimed nor the medical evidence, as previously cited, shows that his diastolic pressure was 110 or more or that the systolic pressure was 200 or more. 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In this case, comparing the Veteran's disability level and the symptomatology of his hypertension to the Rating Schedule, the degree of disability manifested by the various complaints discussed in the decision above is wholly encompassed or covered by the Rating Schedule, which provide for higher ratings for more severe symptoms or related symptoms.  For example, the nature and extent of the elevated blood pressure readings are incorporated in the schedular criteria for evaluating diseases of the cardiovascular system.  In other words, the Veteran does not experience any symptomatology not already encompassed, contemplated, or covered in the Rating Schedule.  

In light of the foregoing, the Board finds that the assigned schedular rating is adequate and no referral for an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1) for the disability in question.


ORDER

An initial rating of 10 percent for hypertension is granted.  


REMAND

As to the issue of service connection for a right ankle disability, the Veteran claimed that he sprained his right ankle during service and has had problems with it since then.  Service treatment records show that in June 1991, the Veteran complained of a long history of ankle pain with frequent sprains; X-rays of the ankles were negative.  In October 1993, he was treated for a right ankle injury when he suffered a fracture in the left ankle; his right ankle was noted to have tenderness, and he was treated with ice and put on a physical profile.  In about April 1995, the Veteran was noted to have a prior medical history of bilateral ankle sprains.  In October 2007, he underwent a pre-discharge VA examination (he was discharged from service in March 2008).  At that time, he complained of ankle pain, but X-rays of the right ankle were negative, and the examiner indicated there was no diagnosis for the right ankle given the absence of any pathology on examination.  Recently, the Veteran testified at a hearing in July 2014 that his ankle was always in pain and that his ankles were swollen at that time.  He indicated that his only treatment for the condition was at the VA; it is noted that those records have not been sought.  In the Board's judgment, a post-service VA examination is in order, given the Veteran's assertions of continuing ankle symptomatology since service, including swelling at present, and the fact that he has not been examined to determine whether a chronic right ankle disability has been present since discharge.  

As to the issue of an initial rating higher than 10 percent before May 11, 2011 and an initial rating higher than 30 percent from May 11, 2011, for PTSD with major depression, the Veteran testified that he received his treatment for his condition at the VA.  The record does not reflect that VA outpatient treatment records have been obtained.  Accordingly, the RO should seek such records and determine whether a new examination is warranted based upon any updated records that are received.  

As to the issue of an initial rating higher than 10 percent for the lumbosacral spine disability, the Veteran underwent VA examinations in October 2007 (pre-discharge) and in July 2011.  At the time of his hearing in July 2014, the Veteran clearly indicated that since his last examination he felt his condition had further worsened.  He discussed neurological symptoms in his lower extremities, among other symptoms.  It is noted that the Veteran has not been separately rated for any neurological manifestations in the lower extremities.  In light of such evidence suggesting a material change in his condition, it is incumbent upon the Board to arrange for the Veteran to undergo another VA examination to assess the current severity of the disability related to his lumbosacral spine.  38 C.F.R. § 3.327.

As to the issue of an initial rating higher than 10 percent for the cervical spine disability, the Veteran last underwent a VA examination in July 2011, whereupon neurological deficits were identified, particularly abnormal reflexes in the upper extremities.  It is noted that the Veteran is already service-connected for other disability affecting the upper extremities, to include right and left carpal tunnel syndrome and idiopathic inflammatory myopathy (also diagnosed as myalgia/myositis, rhabdomyolysis, focal torsion dystonia, chronic pain syndrome, autoimmune disorder, and dermatomyositis).  However, the VA examiner did not distinguish any neurological impairment associated with the cervical spine disability from neurological manifestations of other disability.  Thus, another examination is warranted in order to properly evaluate the cervical spine disability.  

As to the issue of an initial compensable rating for bilateral plantar fasciitis, the Veteran testified that VA (the "Lincoln VA") and not a private facility issued him insoles for his feet.  The record does not reflect that VA outpatient treatment records have been obtained.  Accordingly, the RO should seek such records and determine whether a new examination is warranted based upon any updated records that are received.  

As to the issue of an initial compensable rating for residuals of a left foot fracture of the 5th metatarsal, the Board will defer a decision on the matter pending further development of the bilateral plantar fasciitis claim.  It is deemed prudent that both service-connected disabilities be addressed together, for the reason that they involve the same anatomical part and having overlapping symptoms (e.g., pain).  Under the law, the evaluation of the same disability under various diagnoses is to be avoided; that is to say, the evaluation of the same manifestation under different diagnoses, a practice known as "pyramiding," is to be avoided.  See 38 C.F.R. § 4.14.  Any rating determination with regard to the feet will necessarily require discussion of both disabilities and care must be taken not to rate duplicative symptoms for each of the service-connected disabilities.   

Accordingly, the case is REMANDED for the following action:

1.  Send VCAA notice to the Veteran with regard to the claim of service connection for a right ankle disability.  Ensure such notice is in compliance with Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence), of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of service connection claim).  

2.  Obtain all VA inpatient and outpatient records of the Veteran in relation to treatment for a right ankle disability, a lumbosacral spine disability, a cervical spine disability, any radiculopathy of the upper and lower extremities, the feet, and a psychiatric disability since service discharge.

3.  After completion of the foregoing, and based on a review of any VA and private records received, determine whether another VA examination is necessary in order to evaluate the current nature and severity of the service-connected PTSD with major depression, bilateral plantar fasciitis, and residuals of a left foot fracture of the 5th metatarsal.  If so, arrange for the Veteran to be scheduled for the appropriate examination(s).  

4.  Arrange for the Veteran to be scheduled for a VA examination to determine the nature and etiology of any right ankle disability.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed right ankle disability (as separate from any other disability such as service-connected idiopathic inflammatory myopathy, also diagnosed as myalgia/myositis, rhabdomyolysis, focal torsion dystonia, chronic pain syndrome, autoimmune disorder, and dermatomyositis) is related to his period of service from March 1984 to March 2008, to include right ankle injury and a history of ankle sprain documented therein.  

The examiner is asked to consider, and comment upon as necessary, the significant facts of the case, to include service treatment records showing that the Veteran complained in 1991 of a history of ankle pain with frequent sprains, that he was seen for a right ankle injury in 1993, and that a medical history of bilateral ankle sprains was noted in 1995; a report of a pre-discharge VA examination in October 2007 indicating no right ankle pathology on examination with which to furnish a diagnosis; and the Veteran's testimony to the effect that his right ankle was always in pain and was at that moment swollen. 

The Veteran's file should be made available to the examiner for review.  All opinions expressed must be supported by complete rationale.  

5.  Arrange for the Veteran to be scheduled for a VA examination to determine the current level of impairment due to the service-connected lumbosacral spine disability and cervical spine disability, to include identifying whether there is any radiculopathy of the upper and lower extremities associated with the service-connected spinal disabilities.  The examiner is asked to describe: 

a).  Range of motion of the lumbar and cervical spine, and any additional functional loss due to pain, painful movement, weakened movement, fatigue, or repetitive movement of the lumbar and cervical segments of the spine.  The presence of any ankylosis, favorable and unfavorable, should be noted. 

b).  Any objective neurological abnormalities in the distribution of the affected nerve, such as loss of reflexes, muscle atrophy, sensory disturbances, and pain as evidenced by the visible behavior of the Veteran, that are due to the service-connected lumbosacral and cervical spine disabilities.  (It should be noted that the any neurological manifestations of the spinal disabilities should be differentiated from the service-connected right and left carpal tunnel syndrome and the service-connected idiopathic inflammatory myopathy (also diagnosed as myalgia/myositis, rhabdomyolysis, focal torsion dystonia, chronic pain syndrome, autoimmune disorder, and dermatomyositis)).  Any affected nerve(s) should be identified and the degree of impairment (mild, moderate, severe) noted. 

c).  Any incapacitating episodes necessitating bed rest and treatment by a physician, and if so, the duration of the episodes. 

The Veteran's claims file should be made available to the examiner for review. 

6.  After the above development has been completed, adjudicate the claims of service connection for a right ankle disability and of initial higher ratings for the lumbosacral spine disability, the cervical spine disability, the bilateral plantar fasciitis, and the residuals of a left foot fracture of the 5th metatarsal.  If the benefits sought are denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


